Allowable Subject Matter
Claims 1-20 are allowable because the features associated with “wherein the first channel is provided through a broadcast channel and the second channel is provided through a broadband channel, wherein, in response to the linkage type indicator being set to a first value indicating the program continuity, the linkage relationship between the current service and the target service is activated after the first moment indicated by the linkage activation time, and the linkage relationship with the current service is deactivated after the last moment indicated by the deactivation time, and wherein, in response to the linkage type indicator being set to a second value indicating the service replacement, the target service is selected by the terminal apparatus at the last moment indicated by the deactivation time,” overcome the prior art of record.  For instance, Carey et al. (US 5,539,451) teaches a method and apparatus for creating an extra channel to provide a viewer with the choice of continuing to view the first program on the extra channel, Ellis et al. (US 2008/0066103) teaches providing linking information indicating a start time of the event and a deactivation time of the event, and Soares et al. (US 2016/0234533) teaches receiving content through both a broadcast channel and a broadband channel.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425